Citation Nr: 1400318	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-37 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with hypertension and erectile dysfunction.

2. Entitlement to a rating in excess of 10 percent for glaucoma with diabetic retinopathy.

3. Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.

4. Entitlement to a compensable rating for scars, status post bilateral keratotomy.

5. Entitlement to service connection for nuclear sclerotic cataract, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for dry eye syndrome, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for malignant myopia, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



The issues of entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with hypertension and erectile dysfunction, entitlement to a rating in excess of 10 percent for glaucoma with diabetic retinopathy, and entitlement to service connection for sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his September 2013 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of entitlement to a compensable rating for scars, status post bilateral keratotomy and entitlement to service connection for nuclear sclerotic cataract, dry eye syndrome, and malignant myopia; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to a compensable rating for scars, status post bilateral keratotomy and entitlement to service connection for nuclear sclerotic cataract, dry eye syndrome, and malignant myopia; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In September 2013, the Veteran indicated at his Board hearing that he wished to withdraw his claims for entitlement to a compensable rating for scars, status post bilateral keratotomy and entitlement to service connection for nuclear sclerotic cataract, dry eye syndrome, and malignant myopia.  He also submitted his request in writing at the hearing.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to a compensable rating for scars, status post bilateral keratotomy is dismissed.

The appeal in the matter of entitlement to service connection for nuclear sclerotic cataract is dismissed.

The appeal in the matter of entitlement to service connection for dry eye syndrome is dismissed.

The appeal in the matter of entitlement to service connection for malignant myopia is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record, so that the Veteran is afforded every possible consideration.  

At the Veteran's Board hearing he testified he had applied for and received disability retirement from the Office of Personnel Management (OPM).  He submitted a March 2013 OPM letter stating that he had been found to be disabled from his position due to uncontrolled diabetes with ophthalmic manifestations, diabetic retinopathy, and macular edema.  Although the Veteran stated he would try to obtain the records underlying the decision laid out in the March 2013 OPM letter, those records have not been associated with the claims file.

He also testified that he submitted a Social Security disability application as part of his disability application to OPM, had just undergone his last Social Security evaluation, and would try to obtain the Social Security records.  In November 2013 a number of records were added to the Veteran's electronic claims folder.  Although the records include medical treatment records from as recently as 2013 from the 59th Medical Wing at Lackland Air Force base and records generated as part of a 2007 Social Security claim, no recent Social Security claim or associated Social Security medical evaluations are included in the materials.

The Board notes that while neither OPM nor SSA decisions are controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  When VA is put on notice of the existence of such records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any OPM or SSA determinations and all medical records underlying any such determinations, following the current procedures with respect to requesting records from federal facilities.  See 38 C.F.R. § 3.159(c) (2013).


Accordingly, the case is REMANDED for the following action:

1. Contact OPM and obtain copies of the Veteran's disability retirement records.  All efforts to obtain the records should be fully documented, and a negative response must be provided if records are not available.

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


